Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-8 and 10 are allowed.
The following is an examiner’s statement of reasons for allowance: claims 1-8 and 10 are allowed primarily because the prior art of record cannot anticipate Applicant’s claimed invention by a single reference nor render Applicant’s claimed invention obvious by the combination of more than one reference.
The prior art of record does not teach “wherein a plurality of projection pieces, each of which is projected rearward, are provided at a rear end of the writing body, the plurality of projection pieces being arranged circumferentially apart from each other, a plurality of gaps between the plurality of projection pieces communicate with the air hole, a front portion of the projection and retraction rotating member is provided with a plurality of abutment parts, on which respective rear ends of the plurality of projection pieces are to abut, and with a plurality of protrusion parts, each of which is protruded more forward than the plurality of abutment parts, the plurality of protrusion parts are respectively inserted in the plurality of gaps between the plurality of projection pieces, and a portion of each of the plurality of gaps is left in front of each of the plurality of protrusion parts” as within the context of the claimed invention as disclosed and within the context of the other limitations present in claim 1.
The prior art of record does not teach “wherein a plurality of protrusion parts, each of which is protruded forward, are provided at a front portion of the projection and retraction rotating member, the plurality of protrusion parts being arranged circumferentially apart from each other, a rear end of 
The prior art of record does not teach “wherein a plurality of protrusion parts, each of which is protruded forward, are provided at a front portion of the projection and retraction rotating member, a rear end of the writing body is provided with a flexible member which is elastically deformable, the flexible member is provided with a connection air hole configured to communicate with the air hole, the connection air hole being opened at a rear end or a lateral surface of the flexible member, and the plurality of protrusion parts and the flexible member are configured to circumferentially engage with each other when the plurality of protrusion parts cause the flexible member to elastically deform and sink in an inside of the flexible member in such a manner that the writing body rotates in conjunction with a rotation of the projection and retraction rotating member.” as within the context of the claimed invention as disclosed and within the context of the other limitations present in claim 10.
US Patent No. 9,636,940 is considered to be the closest prior art. It teaches a knock-type pen (Fig. 28) with a porous member (40) at the rear of the writing body. However, this member is not elastically deformed by protrusions formed on a rotating member.
Therefore, the prior art of record cannot anticipate Applicant’s claimed invention by a single reference nor render Applicant’s claimed invention obvious by the combination of more than one reference.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRADLEY S OLIVER whose telephone number is (571)270-3787. The examiner can normally be reached Monday-Friday, 7-3 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Angwin can be reached on (571)270-3735. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/DAVID P ANGWIN/Supervisory Patent Examiner, Art Unit 3754